prejudice or a miscarriage of justice."     Id. (internal quotation marks
                omitted).
                            First, White contends that the State committed misconduct
                during its cross-examination of him by (1) continually commenting on his
                "ancillary actions" prior to the shooting, (2) commenting on his failure to
                show remorse, (3) using inflammatory language, and (4) portraying him as
                a bad person. Having reviewed the questions and answers cited by White
                as examples of this kind of prosecutorial misconduct, we conclude that it is
                not plain or clear from the record that the State's cross-examination was
                improper. Therefore, White has not demonstrated plain error.
                            Second, White contends that the State committed misconduct
                by using leading questions during direct examination of a witness and the
                district court erred by failing to limit the leading questions sua sponte.
                See NRS 50.115(3)(a). We conclude that any prejudice that may have
                resulted from the leading questions did not rise to the level of affecting
                White's substantial rights. Therefore, White is not entitled to the reversal
                of his conviction based on the State's examination of this witness.
                            Third, White contends that cumulative error requires the
                reversal of his conviction. One error, however, cannot cumulate. See State
                v. Perry, 245 P.3d 961, 982 (Idaho 2010); United States v. Sager, 227 F.3d
                1138, 1149 (9th Cir. 2000); Hoxsie v. Kerby, 108 F.3d 1239, 1245 (10th Cir.
                1997).




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                               Having considered White's contentions and concluded that he
                 is not entitled to relief, we'
                               ORDER the judgment of conviction AFFIRMED.



                                                       traAl
                                                           n
                                           Hardesty


                                                              01241.                     J.
                 Douglas   #                                Cherry




                 cc:   Hon. Jennifer P. Togliatti, District Judge
                       Patti, Sgro & Lewis
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk




                       'The fast track statement fails to comply with NRAP 3C(h)(1) and
                 NRAP 32(a)(4) because it does not contain 1-inch margins on all four sides.
                 Counsel is cautioned that the failure to comply with the briefing
                 requirements in the future may result in the imposition of sanctions. See
                 NRAP 3C(n).



SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1941A    e